                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEE DIVISION


MICHELLE A. GUTIERREZ,
12623 Northwestern Ave.
Franksville, WI 53126

                    Plaintiff,
                                             Case No. 20-cv-149
      vs.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Registered Agent:
CT Corporation System
301 S. Bedford St., Ste 1
Madison, WI 53703

                    Defendant.


                                     COMPLAINT



      The Plaintiff, Michelle A. Gutierrez, by Hawks Quindel, S.C., for her

complaint against the above-named Defendant, hereby states as follows:

                                      PARTIES

      1. Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Franksville, Wisconsin.

      2. Defendant, The Prudential Insurance Company of America (“Insurance

Company”), on information and belief, is a corporation organized under the laws of

the state of New Jersey, licensed to do business in Wisconsin.




            Case 2:20-cv-00149-PP Filed 01/30/20 Page 1 of 5 Document 1
                              JURISDICTION & VENUE

      3. As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

      4. Jurisdiction over this action is conferred upon this court because the claims

herein arise under ERISA.

      5. Venue is proper in the Eastern District of Wisconsin pursuant to ERISA §

502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events and

omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

      6. Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                       FACTS

      7. During the course of Plaintiff’s employment, Plaintiff became eligible for

certain employee benefits, including the long-term disability insurance (“LTDI”)

benefits provided by the Plan.

      8. Plaintiff’s LTDI benefit is worth approximately $1,676.48 per month.

      9. Defendant determined whether Plaintiff was eligible for LTDI benefits.

      10.     Defendant was responsible for paying Plaintiff’s LTDI benefits.

      11.     By letter dated December 18, 2018, Defendant denied Plaintiff’s claim

for LTDI benefits in its entirety.




                                       2

            Case 2:20-cv-00149-PP Filed 01/30/20 Page 2 of 5 Document 1
         12.     Had Defendant approved Plaintiff’s claim, her LTDI benefits would

have become payable on July 14, 2018.

         13.     Plaintiff timely appealed Defendant’s denial of Plaintiff’s benefits

claim.

         14.     Plaintiff submitted complete medical documentation in support of

Plaintiff’s disability as part of the appeal.

         15.     Plaintiff submitted all information requested by the Defendant.

         16.     Defendant failed to consider the issues raised in Plaintiff’s appeal.

         17.     Defendant ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

         18.     Defendant did not perform a “full and fair review” of Plaintiff’s claim.

         19.     Defendant failed to notify Plaintiff of the additional material necessary

in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why that

material was necessary.

         20.     Defendant failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

         21.     Defendant failed to engage in a meaningful dialogue with Plaintiff.

         22.     Defendant failed to adequately explain its reasons for denying Plaintiff

benefits.

         23.     Defendant conducted a selective review of Plaintiff’s medical records.

         24.      Defendant failed to adequately assess Plaintiff’s employability before

determining that Plaintiff is not sufficiently disabled to qualify for benefits.



                                           3

               Case 2:20-cv-00149-PP Filed 01/30/20 Page 3 of 5 Document 1
        25.     At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

        26.     At all times material to this case, the Plan has remained in full force

and effect.

        27.     Defendant’s denial of Plaintiff’s claim for LTDI benefits caused

Plaintiff to suffer the loss of benefits and to incur expenses.

                            FIRST CAUSE OF ACTION:
                      DENIAL OF BENEFITS IN VIOLATION OF
                          SECTION 502(a)(1)(B) OF ERISA

        28.     The preceding paragraphs are reincorporated by reference as though

set forth here in full.

        29.     Plaintiff has been and remains disabled, as that term is defined by the

Plan.

        30.     Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is arbitrary and capricious as the Plan has

granted the administrator discretionary authority to determine eligibility for

benefits or to construe the Plan terms.

        31.     Defendant arbitrarily and capriciously denied Plaintiff benefits.

        32.     Defendant interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.

        33.     Upon information and belief, Defendant inconsistently interpreted the

terms and conditions of the Plan from one case to the next.




                                          4

              Case 2:20-cv-00149-PP Filed 01/30/20 Page 4 of 5 Document 1
      34.     As both the payer of claims and the adjudicator of claim eligibility,

Defendant has an inherent conflict of interest.

      35.     Defendant’s denial of Plaintiff’s LTDI benefits was “downright

unreasonable.”

      36.     For these and other reasons, Defendant wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.

      WHEREFORE the Plaintiff, Michelle A. Gutierrez, demands judgment from

the Defendant for the following:

      A.      Payment of all retroactive LTDI benefits owed to Plaintiff under the

terms and conditions of the Plan;

      B.      A declaration of Plaintiff’s continued eligibility for all LTDI benefits

under the Plan;

      C.      Prejudgment interest;

      D.      Reasonable attorney’s fees and costs related to the action; and

      E.      Such other and further relief that the Court deems just and equitable.

Dated: 01/30/20                    HAWKS QUINDEL, S.C.

                                   Attorneys for Plaintiff, Michelle A. Gutierrez

                           By:           /s/ William E. Parsons
                                   William E. Parsons, State Bar No. 1048594
                                   Email: wparsons@hq-law.com
                                   Jessa L. Victor, State Bar No. 1099144
                                   Email: jvictor@hq-law.com
                                   409 East Main Street, P.O. Box 2155
                                   Madison, Wisconsin 53701-2155
                                   Telephone: 608/257-0040
                                   Facsimile: 608/256-0236

                                         5

            Case 2:20-cv-00149-PP Filed 01/30/20 Page 5 of 5 Document 1
